UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7492



ANTHONY PAYNE SILER,

                                              Plaintiff - Appellant,

          versus


MICHAEL W. BELL; R. H. FUTRELL; R. WHITE; T.
L. UNDERWOOD; SARGEANT JOHNSON; SARGEANT
SMITH;    CORRECTIONAL     OFFICER    BARRETT;
CORRECTIONAL OFFICER STALLINGS; R. STRICKLAND;
HATTIE B. PIMPONG,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-534-5)


Submitted:   June 23, 2004                 Decided:   July 14, 2004


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Payne Siler, Appellant Pro Se. James Philip Allen, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Anthony Payne Siler appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        See Siler v.

Bell, No. CA-02-534-5 (E.D.N.C. Sept. 8, 2003).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -